AYRES, Judge.
From a judgment in favor of plaintiffs against defendants, Grambling Investments, Inc., and Herman Harrison, in solido, defendant Grambling Investments, Inc., was granted orders- of suspensive and de-volutive appeal. A devolutive appeal was perfected by the filing of an appropriate bond.
However, defendant-appellant has neither appeared in this court nor filed a brief in this cause. Rule VII, Section 5(b), Uniform Rules of the Courts of Appeal as revised July 1, 1963, provides:
“The court may exproprio moiu:
“Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case * *
The uniform practice under this rule is that all such appeals be dismissed, and in this instance it is so ordered at defendant-appellant’s costs.
Dismissed.